In re Bass Partnership; Cinco Resources, Inc.; Direct Energy Partner, LTD.; Forest Oil Corporation; Hayes Exploration, LTD.; Olympia Minerals Leasing, LLC; Olympia Minerals, LLC; Olympia Minerals, LLC, et al.; Orr Exploration, LTD.; Sabine Development Company, LLC; Tedora Exploration, LTD.; The Wiser Company; — Plaintiffs); Applying For Writ of Certiorari and/or Review, Parish of Beauregard, 36th Judicial District Court Div. B, No. 2005-0927; to the Court of Appeal, Third Circuit, No. 13-110.
Granted.